Citation Nr: 0703724	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a shrapnel wound to the left hip.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the RO that, in 
part, granted service connection for residuals of a shrapnel 
wound to the left hip evaluated as noncompensably disabling 
effective September 26, 2002.

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.  During the hearing, the 
veteran withdrew his appeal for a higher initial disability 
evaluation for service-connected residuals of a shrapnel 
wound of the left side of the back.

Following further development pursuant to a December 2005 
Board remand, in May 2006, the RO assigned an initial 
disability evaluation of 10 percent for residuals of a 
shrapnel wound to the left hip, effective September 26, 2002.

Because higher evaluations are available for residuals of a 
shrapnel wound to the left hip, and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Also in May 2006, the RO granted service connection for 
degenerative disc disease and diffuse osteopenia of the 
lumbar spine, and assigned a 20 evaluation under Diagnostic 
Code 5010-5242, effective from September 26, 2002.  As the 
record, to date, reflects no disagreement with either the 
initial rating or the effective date assigned, it appears 
that the RO's grant of service connection for degenerative 
disc disease and diffuse osteopenia of the lumbar spine 
resolved that matter.

In September 2006, the Board remanded the appeal for a higher 
initial disability evaluation for residuals of a shrapnel 
wound to the left hip for additional development.

The veteran's appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

For the period since September 26, 2002, the veteran's 
residuals of a shrapnel wound to the left hip have been 
manifested primarily by limitation of motion, painful motion, 
degenerative joint disease, complaints of pain and weakness, 
and a well-healed, non-tender scar; the combined effect is 
equivalent to limitation of abduction to 10 degrees. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for the veteran's residuals of a shrapnel wound to the left 
hip have been met during the period from September 26, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5253 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002, April 2003, May 2005, January 2006, 
July 2006, and October 2006 letters, the RO notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The July 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a decision, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection, as well as the applicable rating criteria for an 
increased disability rating.  Any claim denied obviously does 
not entail the setting of a new disability rating or an 
effective date.  For any claim that is granted, an effective 
date will be set in future decisions by the RO.  Accordingly, 
the veteran is not harmed by any defect with regard to these 
elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The veteran's service medical records are 
unavailable, having reportedly been destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  The 
veteran reportedly does not have any service medical records 
in his possession.  The veteran has been advised of alternate 
forms of evidence to support his claim; two morning reports 
are of record.  

The RO has obtained copies of the veteran's outpatient 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the claim on 
appeal, reports of which are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Factual Background

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  Records that are available include incidents 
reported in two morning reports, reflecting that the veteran 
had been slightly wounded in action in August 1944, with 
shrapnel in his left hand and remaining on duty; and another 
incident where he was taken to a field hospital in Guam.  His 
DD Form 214 reflects receipt of a Purple Heart.  It is 
incumbent upon the VA to afford the veteran's claim 
heightened consideration due to the unfortunate loss of his 
service medical records.  E.g., Marciniak v. Brown, 10 Vet. 
App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection has been established for residuals of a 
shrapnel wound to the left hip, effective September 26, 2002.

Non-VA treatment records, dated in October 2002, show that 
the veteran complained of pain in his back and hips that was 
interfering with his activities.  Examination did not detect 
anything abnormal, especially around the fleshy part of the 
hips.

During a March 2003 VA examination, the veteran reported that 
he had injuries to his left hip, left leg, left back, and 
left hand sometime in 1943.  He was in the field and was hit 
by a hand grenade, and was taken to a field hospital.  He 
stayed there for a week or two, and had surgery to remove 
shrapnel.  The veteran reportedly was sent to Honolulu, and 
again had surgery to remove more shrapnel.  He was 
hospitalized for three to four additional weeks, before 
returning back to his unit.  The muscle groups involved were 
I, II, III, IV, and XVIII.  Reportedly, his injuries included 
numbness and tingling in his left hip, flare-ups, and a daily 
dull pain.

With respect to the veteran's left hip, examination revealed 
only entry scars and penetration of muscle group XVIII.  The 
examiner noted a 3 centimeter by .5 centimeter scar, which 
was flat, non-tender, non-adherent, and lighter in color than 
surrounding skin, but without alteration or tissue loss.  
There was no inflammation, edema, or keloid formation; the 
scar was slightly disfiguring.  The examiner noted possible 
nerve damage since the lateral aspect of his left leg was 
numb into his foot.

Range of motion of the left hip was to 15 degrees on 
abduction, and to 12 degrees on adduction.  There was pain 
with motion of the left leg.  X-rays revealed mild diffuse 
osteopenia, and mild degenerative changes at both hips with 
hypertrophic spurring at the acetabulae and femoral heads.  
The examiner opined that the veteran's axonal neuropathy with 
denervation of the lower extremities was not related to his 
injuries. 

In November 2005, the veteran testified that the condition of 
his hip made it difficult for him to get up from a seated 
position, and that there was pain associated with hip motion, 
as well as arthritis.

The report of a January 2006 VA examination reflects that the 
veteran did not complain of any problems with the scar 
itself, but that he had problems with his back and leg.  He 
complained of pain in his left hip, particularly with 
repetitive use whenever he walked or stood for prolonged 
periods of time.

Examination of his left hip revealed a 7 centimeter, well-
healed scar, measuring a half centimeter in width.  The 
examiner noted no tenderness and no adherence to underlying 
tissue.  The skin appeared to have a normal texture.  The 
scar was not unstable, and there was no elevation or 
depression on the surface from contour.  The scar was 
superficial; there did not appear to be any inflammation, 
edema, or keloid formation.  Upon repetitive use of the hip, 
the scar did not appear to be more painful and did not appear 
to cause any decrease in function.  No other masses or 
deformities were noted.

Range of motion of the left hip was to 30 degrees on 
extension, to 20 degrees on adduction, to 40 degrees on 
abduction, to 50 degrees on external rotation with pain 
starting at 40 degrees, and to 30 degrees on internal 
rotation with pain starting at 20 degrees.  Laboratory data 
were consistent with some mild osteoarthritis of the left 
hip.  The veteran had 4/5 strength of the hip abductors and 
adductors.  There did not appear to be any fatigue, pain, 
impairment of incoordination, or uncertainty of movement.  
The examiner opined that the veteran's left hip disability 
was moderate, and indicated that pain on range of motion 
testing could conceivably further limit function particularly 
after being on feet all day or walking long distances.

The report of an October 2006 VA examination reflects no 
asymmetry of the muscle mass of his gluteal muscles, hip 
extensor muscles, hip flexor muscles, quadriceps, hamstrings, 
or abductors or adductors bilaterally.  The veteran was able 
to flex his left hip to 90 degrees, extend it to 10 degrees, 
and had 45 degrees of external rotation and 10 degrees of 
internal rotation.  There was moderate pain starting at 80 
degrees on flexion and at 5 degrees on internal rotation, and 
some discomfort starting at 40 degrees on internal rotation.  
His hip range of motion did not decrease after repetitive 
testing.  The examiner found no evidence of gross muscle 
atrophy or asymmetric weakness, and indicated that the 
veteran's main complaints were with the extremes of motion.  
X-rays revealed evidence of degenerative arthritis of the 
left hip with greater joint space interval loss medially.




Rating Criteria and Applicable Regulations 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction. 38 C.F.R. § 4.71, 
Plate II (2006).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2006) below, provide criteria for rating hip and thigh 
disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees; a 30 percent rating 
where flexion is limited to 20 degrees; and a 40 percent 
rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion.

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions:  6 muscle groups 
for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306); 3 
muscle groups for the forearm and hand 
(Diagnostic Codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(Diagnostic Codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (Diagnostic Codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (Diagnostic Codes 5319 through 
5323). (c) There will be no rating 
assigned for muscle groups which act upon 
an ankylosed joint, with the following 
exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the 
next lower level than that which would 
otherwise be assigned.  (2) In the case 
of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe, or severe as 
follows: 

(1) Slight disability of muscles--
(i) Type of injury.  Simple wound of 
muscle without debridement or infection.  
(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

Evaluation of Residuals of a Shrapnel Wound to the Left Hip 

The veteran's residuals of a shrapnel wound to the left hip 
have been rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a. Diagnostic Codes 5010-5260, based upon evidence 
showing limitation of motion and degenerative joint disease.  
A hyphenated diagnostic code reflects a rating by analogy 
(see 38 C.F.R. §§ 4.20 and 4.27).

The Board notes that Diagnostic Code 5260 pertains to 
limitation of motion of the knee and leg, and is not 
appropriate for evaluation of the veteran's hip disability 
and should no longer be used.

A 10 percent rating is warranted for moderate injury to 
Muscle Group XVIII (pelvic girdle group 3) of the hip joint.  
A 20 percent rating requires moderately severe injury.  A 30 
percent rating requires severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5318.

The evidence of record shows that the veteran sustained 
shrapnel wounds in the region of the pelvic girdle and thigh.  
The left hip wound appears to have been superficial, without 
indication of any fracture, and without muscle, tendon, 
nerve, or vascular damage.  The scar is asymptomatic, non-
tender, and slightly disfiguring.

The evidence also indicates that the veteran has limitation 
of flexion and extension due to pain.  There is also evidence 
of limitation of internal rotation to 10 degrees, with 
moderate pain starting at 5 degrees, as well as degenerative 
joint disease of the left hip and some weakness.  After 
consideration of all the evidence, the Board notes that 
residuals of a shrapnel wound to the left hip are manifested 
primarily by limitation of motion, painful motion, 
degenerative joint disease of the left hip, complaints of 
pain and weakness, and a well-healed, non-tender scar.

The muscle pain in the area of the left hip when considered 
with the limitation of motion, and the provisions of 38 
C.F.R. §§ 4.40 and 4.45, supports the assignment of an 
initial 20 percent disability rating for residuals of a 
shrapnel wound to the left hip under Diagnostic Code 5253, 
the equivalent of limitation of abduction with motion lost 
beyond 10 degrees.  Resolving reasonable doubt in the 
veteran's favor, a 20 percent evaluation is warranted 
throughout the period since the grant of service connection.

The Board has not found that staged ratings are warranted 
pursuant to Fenderson.  
  
Nor does the evidence show flexion limited to 20 degrees or 
less, even with consideration of pain and flare-ups, to 
support a disability rating in excess of 20 percent at any 
time under any diagnostic code.  

Moreover, a higher disability rating is not warranted under 
Diagnostic Code 5318 for muscle injury.  The January 2006 
examiner found that the veteran's left hip disability was 
"moderate."  The initial injury was not through and 
through, or deep penetrating (as shown by the fact that 
fragments did not penetrate the joint and the scar was 
described as "superficial").  There were no fractures.  
There have also not been the objective findings contemplated 
for a moderately severe rating.  The veteran's scar is well 
healed, and none of the signs of moderately severe muscle 
injury listed in 38 C.F.R. § 4.56 has been demonstrated.

The Board notes that service connection has also been 
established for residuals of a shrapnel wound to the left 
thigh, with damage to muscle group XVIII, separately rated as 
10 percent disabling.  Evaluation of the same "disability" 
or the same "manifestations" under various diagnostic codes 
violates the rule against pyramiding.  38 C.F.R. § 4.14.

Lastly, there is no showing that the veteran's service-
connected residuals of a shrapnel wound to the left hip have 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Here, the preponderance of the evidence supports a higher 
disability rating, and the claim is granted.  Accordingly, an 
initial 20 percent disability rating is warranted for 
residuals of a shrapnel wound to the left hip.


ORDER

An initial disability evaluation of 20 percent for residuals 
of a shrapnel wound to the left hip is granted, effective 
September 26, 2002.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


